Citation Nr: 1829256	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to wavier of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $28,280.90, to include the issue of whether the overpayment is valid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Committee on Waivers and Compromises of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal presently rests with the RO in Chicago, Illinois.

In March 2018 the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

For the period from June 1, 2009, to May 31, 2013, no valid debt was created as 
VA applied the incorrect Maximum Annual Pension Rate (MAPR) to the Veteran's countable annual income.   


CONCLUSION OF LAW

The debt in the amount of $28,280.90 for overpayment of nonservice-connected pension benefits was not properly created and therefore is not a valid debt.  38 U.S.C. §§ 1521, 5112, 5302 (2012); 38 C.F.R. §§ 1.911, 1.962, 3.3, 3.21, 3.23, 3.271, 3.500, 3.772 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).  Further, given the positive outcome of the below decision, any failure on VA's part in notifying or assisting the Veteran would constitute harmless error.

II. Validity of the Debt

The Veteran has been found liable for an overpayment of nonservice-connected pension benefits in the amount of $28,280.90, for the period from June 1, 2009, to May 31, 2013.  He applied for a waiver of that overpayment which was denied in an April 2014 decision of the Committee on Waivers and Compromises.  In his March 2018 hearing, the Veteran also contested the validity of the debt.

The Court has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.911(c) (2017), VAOPGCPREC 6-98 (Apr. 24, 1998). 

VA pension benefits are payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of any willful misconduct.  38 U.S.C. § 1521(a) (2012).  Basic entitlement to such pension exists if, among other things, the Veteran's annual income is not in excess of the maximum annual pension rate (MAPR).  38 C.F.R. §§ 3.3(a)(3), 3.23(a)-(b), (d)(4) (2017).  The MAPR is published in the Compensation and Pension Service's manual, M21-1, and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21 (2017); see also www.benefits.va.gov/pension/
current_rates_veteran_pen.asp.  

In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2017). The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items. 38 C.F.R. § 3.272 (2017).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income. 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962 (2017). To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment. The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C. § 5112(b)(9)-(10) (2012); see also Jordan v. Brown, 
10 Vet. App. 171, 174-75 (1997); Dent v. McDonald, 27 Vet. App. 362, 382-84 (2015); 38 C.F.R. § 3.500(b) (2017); VAOPGCPREC 6-97 (Jan. 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (Mar. 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated. Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (stating that once raised, a challenge to the validity of a debt must be addressed by the Board); VAOPGCPREC 6-98.

The Board has reviewed the circumstances leading up to the creation of the overpayment and finds that its creation from June 1, 2009, to May 31, 2013 was not valid.  

By way of history, the Veteran has been in receipt of nonservice-connected pension benefits since March 30, 1998.  In a May 2013 Report of General Information, the Veteran notified VA that he had married his spouse in June 2009, and wished to establish dependency for his spouse and three step-children.  The RO requested additional information from the Veteran regarding the income of himself, his spouse, and his claimed dependents from the date of his marriage.  

In October 2013, the Veteran submitted an improved pension eligibility verification report for a veteran with children.  He reported that for the year 2009, he received $758.00 per month in Social Security Disability (SSD) compensation (for a total of $9096.00 for the year), and his spouse earned $8252.00 that year.  The dependent children did not earn any income for that year, for a combined annual income of $17,348.00.  

For the year 2010 he also reported $758.00 per month in SSD compensation (for a total of $9096.00 for the year), and his spouse earned $9,968.00 that year.  Again, his dependent children did not earn any income. This equates to a total income of $19,064.00 for 2010.

In 2011 he reported $758.00 per month in SSD compensation (for a total of $9096.00 for the year), and his spouse earned $5890.00 that year.  Again, his dependent children did not earn any income. This equates to a total income of $14,986.00 for 2011.

In 2012 he reported $758.00 per month in SSD compensation (for a total of $9096.00 for the year), and his spouse earned $3318.00 that year.  Again, his dependent children did not earn any income. This equates to a total income of $12,414.00 for 2012.

Finally, in 2013, he reported $758.00 per month in SSD compensation (for a total of $9096.00 for the year), and his spouse earned $1502.00 that year. Again, his dependent children did not earn any income. This equates to a total income of $10,598.00 for 2013.

Per the notice letter sent by the VA Pension Management Center in January 2014, notifying him that his marriage, and addition of his spouse's income placed him over the MAPR for 2009.  As such, his nonservice-connected pension benefits were required to be stopped, effective June 1, 2009.  Specifically, the letter stated that he had countable income of $19,940.00 for the year 2009, which was greater than the maximum income limit of $17,513.00 for a veteran with four dependents for the year 2009.  The Board finds two issues with this determination.

First, as stated above, the Veteran only reported $17,348.00 in income for the year 2009.  Independent verification of his SSA benefits, in fact, confirms a monthly payment of approximately $720.00, which is even less than that which the Veteran self-reported.  After careful review, the Board cannot determine from the available evidence where the Pension Management Center found the additional $2592.00 in his countable income, more than that which he reported to VA.  

Further, even presuming that the Veteran's countable income did amount to the higher number of $19,940.00, the Board finds that VA applied the incorrect MAPR in determining that the Veteran's countable income exceeded that number.  
The MAPR for a veteran with one dependent for 2009 was $15,493.00.  The applicable pension rate table states that for each additional dependent child, $2020.00 should be added to that rate.  Therefore, a veteran with two dependents 
(a spouse and one child) would have an MAPR of $17,513.00 for the year 2009.  This is the rate applied by the Pension Management Center when it determined that the Veteran did not meet the income criteria for nonservice-connected pension benefits.  However, the Veteran had four dependents for that year, not two.  When each additional child is factored into the equation, the MAPR for a veteran with four dependents (a spouse and three children) is $21,553.00 for the year.  Based on the Veteran's own assertions, and the findings of the Pension Management Center, the Veteran's countable income for the year 2009 was below the MAPR for that year, and therefore, he remained entitled to receive his nonservice-connected pension for that year.  As such, the debt which was created starting in June 2009 was created by sole VA administrative error, and therefore is not valid. 

The Board similarly finds the debt created for years 2010-2013 are also invalid.  Per the Veteran's own reported (certified under penalty of law) income for himself and his spouse, his countable income was below the MAPR for a Veteran with four dependents for all periods in question.

 Given that the debt in question is not valid, the Board need not address the overlying issue of a waiver of overpayment.  As there is, in fact, no valid debt, there is no overpayment to be waived.


ORDER

The debt created in the amount of $28,280.90 for overpayment of nonservice-connected pension benefits was not properly created from June 1, 2009, to May 31, 2012, and to this extent, the appeal is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


